RECOMMENDED FOR FULL-TEXT PUBLICATION
                                    Pursuant to Sixth Circuit Rule 206
                                            File Name: 06a0411p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


                                                            X
                                      Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                             -
                                                             -
                                                             -
                                                                 No. 05-5889
               v.
                                                             ,
                                                              >
 KEEDA HAYNES,                                               -
                                    Defendant-Appellant. -
                                                            N
                             Appeal from the United States District Court
                           for the Middle District of Tennessee at Nashville.
                           No. 01-00034—Aleta A. Trauger, District Judge.
                                        Argued: September 19, 2006
                                  Decided and Filed: October 23, 2006*
            Before: ROGERS and GRIFFIN, Circuit Judges; HOOD, Chief District Judge.**
                                            _________________
                                                 COUNSEL
ARGUED: Peter J. Strianse, TUNE, ENTREKIN & WHITE, Nashville, Tennessee, for Appellant.
Blanche B. Cook, ASSISTANT UNITED STATES ATTORNEY, Nashville, Tennessee, for
Appellee. ON BRIEF: Peter J. Strianse, TUNE, ENTREKIN & WHITE, Nashville, Tennessee, for
Appellant. Blanche B. Cook, ASSISTANT UNITED STATES ATTORNEY, Nashville, Tennessee,
for Appellee.
                                            _________________
                                                OPINION
                                            _________________
        HOOD, Chief District Judge.             This appeal arises from the resentencing of
Defendant/Appellant Keeda Haynes (“the defendant”). The defendant argues her conviction should
be overturned, or in the alternative, her sentence should be vacated and remanded for resentencing.
For the reasons stated below, we AFFIRM both the defendant’s conviction and resentencing.



        *
         This decision was originally issued as an “unpublished decision” filed on October 23, 2006. The court has
now designated the opinion as one recommended for full-text publication.
        **
            The Honorable Joseph M. Hood, Chief United States District Judge for the Eastern District of Kentucky,
sitting by designation.


                                                        1
No. 05-5889                   United States v. Haynes                                         Page 2


                   I.   FACTUAL AND PROCEDURAL BACKGROUND
        This case has a protracted past, the procedural aspects of which are most pertinent to this
appeal. A thorough rendition of the facts was presented by this Court in United States v. Haynes,
98 F. App’x 499 (6th Cir. 2004) (“Haynes I”) and need not be restated in full here. On December
6, 2001, a Superseding Indictment charged the defendant with, amongst other charges, Aiding and
Abetting a Conspiracy to Distribute more than one hundred (100) kilograms of marijuana in
violation of 18 U.S.C. § 2. Following a six day trial which began on April 30, 2002, the district
court gave the jury the Sixth Circuit Pattern Jury Instructions for aiding and abetting. On May 7,
2002, a jury convicted the defendant of aiding and abetting a drug conspiracy to distribute
marijuana. The jury was also given the Drug Quantity instruction, to which it specifically found that
the conspiracy the defendant aided involved more than one hundred (100) kilograms of marijuana.
The jury found the defendant not guilty of the other charges against her, including conspiracy to
distribute marijuana.
        On September 24, 2002, The district court sentenced the defendant to a term of eighty-four
(84) months in prison with five (5) years of supervised release. This was within the Federal
Sentencing Guidelines range of seventy-eight (78) to ninety-seven (97) months imprisonment and
four (4) to five (5) years of supervised release. The defendant timely appealed, challenging her
conviction and the sentence imposed by the district court. On appeal, the defendant argued, inter
alia, that the jury instructions and the jury verdict form were unconstitutional because they did not
require the jury to make a specific finding as to how much marijuana involved in the conspiracy was
reasonably foreseeable to the defendant specifically, as opposed to the drug conspiracy as a whole.
Haynes I at 506. This Court affirmed the defendant’s conviction and sentence on May 28, 2004,
holding that the jury’s offense-specific finding that one hundred (100) kilograms of marijuana were
involved in the conspiracy was sufficient, and that a defendant-specific finding as to quantity was
not required. The defendant filed a petition for writ of certiorari in the United States Supreme Court
which granted the writ, vacated the decision of this Court, and remanded the case to this Court for
“further consideration in light of United States v. Booker, 543 United States [220 (2005)].” Haynes
v. United States, 543 United States 1112 (2005).
        On remand, this Court in turn vacated the defendant’s sentence and remanded to the district
court for resentencing. United States v. Haynes, 124 F. App’x 1002 (6th Cir. 2005). The district
court re-sentenced the defendant to the statutory minimum term of sixty (60) months imprisonment
in a federal correctional facility, with four (4) years of supervised release. The defendant appealed,
once again claiming the district court erred by failing to instruct the jury to make a defendant-
specific finding as to drug quantity and by failing to grant a safety valve reduction in her sentence.
                                         II.   ANALYSIS
A.     Jury Instruction Argument Not Properly Before this Court
        The defendant’s argument regarding the propriety of the jury instructions and jury verdict
form is not properly before this Court for two reasons: (1) this Court’s remand was limited to
resentencing, not jury instructions which affect conviction; and (2) this Court has previously heard
and rejected this very argument.
       1. Remand Limited to Resentencing
       On remand, the district court is constrained by the scope of the mandate under which it is
operating. United States v. Moore, 131 F.3d 595, 598 (6th Cir. 1997). The district court must
“implement both the letter and the spirit of the mandate” and take into account “the circumstances
it embraces.” Id. at 599 (citing United States v. Moored, 38 F.3d 1419, 1421 (6th Cir. 1994)).
No. 05-5889                   United States v. Haynes                                         Page 3


Interpretation of an appellate mandate is a legal issue which this Court reviews de novo. Moore, 131
F.3d at 598.
         In remanding the case, this Court declared: “We vacate Haynes’ sentence and remand to the
district court for resentencing.” Haynes, 124 F. App’x at 1002. The district court properly
interpreted this Court’s remand to be limited to resentencing. At the defendant’s resentencing
hearing, the district court expressly recognized the limitations on remand, stating: “I am bound by
what the Sixth Circuit told me to do on remand, and the remand order could not be more clear that
the sentence was vacated and the case was remanded to me for resentencing only.” As the remand
was limited to resentencing, the district court’s decision not to address the defendant’s argument
regarding the jury instructions was proper.
        While the defendant also argues that this Court erred in interpreting the remand from the
United States Supreme Court, that directive could not have been clearer when it stated that the “case
[is] remanded to the United States Court of Appeals for the Sixth Circuit for further consideration
in light of United States v. Booker, 543 United States [220 (2005)].” Haynes, 543 United States
1112. In Booker, the Supreme Court held that the Federal Sentencing Guidelines are no longer
mandatory on sentencing courts, only advisory. Booker, 543 United States at 245. Remands for
consideration in light of Booker are for the purpose of allowing the sentencing court to determine
if it would have granted a different sentence, had it known at the time of sentencing that the
Sentencing Guidelines were advisory, not mandatory. See United States v. Barnett, 398 F.3d 516
(6th Cir. 2005).
         In Barnett, this Court held that a defendant who was sentenced pre-Booker to a term of
imprisonment in the middle of the sentencing guideline range was entitled to resentencing during
which the district court would determine whether the sentence would have been different, had the
district court known the Sentencing Guidelines were merely advisory. Id. at 525. In the instant
case, on remand for resentencing the district court decreased the defendant’s sentence from eighty-
four (84) months imprisonment and five (5) years supervised release, a sentence in the middle of the
guideline range, to imprisonment for sixty (60) months, the statutory minimum term, and four
(4) years supervised release. The district court stated that this sentence was a reasonable post-
Booker given the relevant facts of the case.
        Given that Booker is concerned with sentencing and the factors that may be taken into
consideration during sentencing, other jurisdictions have also declined to extend the scope of
“remands in light of Booker” beyond the issue of sentencing. See e.g. United States v. Loredo-
Torres, 2006 WL 197601, *1 (5th Cir. January 27, 2006)(unpublished) (refusing to extend the scope
of remand beyond resentencing when the Supreme Court specifically stated that the remand was for
further consideration in light of Booker).
        Remands “in light of Booker” are concerned with sentencing - the defendant’s jury
instruction argument goes to her conviction. Prior to remanding the case to this Court, the Supreme
Court would have had before it this Court’s earlier decision. After expressly stating that the remand
was for further consideration in light of Booker, had the Supreme Court intended that the remand
be in regard to any other issue, it would have so stated.
       2. Law-of-the-Case Doctrine
        In her first appeal to this Court, the defendant raised the same argument she does on her
second appeal - that the district court erred by not instructing the jury to make a defendant-specific
finding as to the amount of marijuana involved in the conspiracy. After considering the defendant’s
argument on her first appeal, a panel of this Court declared that an offense-specific finding as to
drug quantity, such as the one made by the jury during the defendant’s trial, is sufficient. Haynes
No. 05-5889                    United States v. Haynes                                           Page 4


I, at 506. Determinations by a Court of Appeals become the law of the case and are binding on both
the district court on remand and the Court of Appeals upon subsequent appeal. Moored, 38 F.3d at
1421-22. Under this law-of-the-case doctrine, a prior ruling may only be reconsidered where:
“(1) substantially different evidence is raised on subsequent trial; (2) where a subsequent contrary
view of the law is decided by the controlling authority; or (3) where a decision is clearly erroneous
and would work a manifest injustice.” McKenzie v. BellSouth Telecommunications, Inc., 219 F.3d
508, 513 n.3 (6th Cir. 2000)(citing Hanover Ins. Co. v. American Eng’g Co., 105 F.3d 306, 312 (6th
Cir. 1997)). The defendant having failed to establish any of the criteria required for reconsideration,
her argument as to the propriety of the jury instructions is precluded by the law-of-the-case doctrine.
B.      Safety Valve Reduction
        Title 18 U.S.C. § 3553(f) permits courts to impose sentences for certain drug-related offenses
without regard to the statutory minimum sentence if five conditions are met. This reduction in
sentence is often referred to as a “safety valve” reduction. As the safety valve determination is
based on factual findings, this Court reviews only for clear error a district court’s decision not to
grant a safety valve reduction. United States v. Adu, 82 F.3d 119, 124 (6th Cir. 1996). This standard
of review was reinforced post-Booker in United States v. Hazelwood, 398 F.3d 792 (6th Cir. 2005),
where the Court reiterated that it will review a district court’s factual findings related to sentencing
for clear error. Id. at 795.
         There are five conditions that must be met before a defendant is eligible for a safety valve
reduction. See 18 U.S.C. § 3553(f). It is undisputed that the defendant satisfied the first four
conditions. The fifth prerequisite for this defendant to qualify for a safety valve reduction is that she
must fully disclose to the Government all information she has “concerning the offense or offenses
that were part of the same course of conduct or of a common scheme or plan.” 18 U.S.C.
§ 3553(f)(5). At the resentencing hearing, the district court found the defendant did not fully
disclose to the Government all knowledge and information she had regarding the drug conspiracy,
thereby failing the fifth prong of the safety valve. The district court cited several instances where
the proof showed that the defendant did not fully disclose information to the Government. A
defendant bears the burden of proving by a preponderance of the evidence that he or she is entitled
to a safety valve reduction. Adu, 82 F.3d at 123-24; United States v. Rucker, 133 F. App’x 187, 194-
95 (6th Cir. 2005)(holding that “the defendant bears the burden of showing eligibility for the safety
valve by a preponderance of the evidence”)(citing United States v. Salgado, 250 F.3d 438, 459 (6th
Cir. 2001)). The defendant contends that the four-page statement she provided to the Government
regarding the drug conspiracy is evidence of her full disclosure, however, the district court found
she did not prove by a preponderance of the evidence that she disclosed to the Government all
information regarding the drug conspiracy. The sheer length of the statement is of no consequence
if the defendant possessed additional information that she did not disclose to the Government, which
was the finding of the district court. Because there was substantial factual evidence on the record
to support the district court’s decision not to grant a safety valve reduction, there was no clear error.
        The defendant’s argument that United States v. Sherpa, 110 F.3d 656 (9th Cir. 1996),
authorizes a court to give credence to a defendant’s claim of innocence and grant a safety valve
reduction even after a jury finds her guilty of the crime, fails to account for the significantly
disparate facts of Sherpa and the instant case. In Sherpa, the district court, believing that, despite
the jury’s guilty verdict, defendant Sherpa was unaware of the heroin he transported, and that he
provided the Government with all of the information he possessed, granted the defendant a safety
valve reduction after he was convicted of transporting heroin into the United States from Thailand.
Id. Unlike the defendant in Sherpa, the instant defendant was not a “culturally sheltered” farmer
from Nepal who agreed to carry one suitcase into the United States. Id. at 659. The defendant is
a United States citizen who took several criminal justice classes in college. The record also
indicates the defendant received or was involved in the receipt of fifty-nine (59) packages which
No. 05-5889                 United States v. Haynes                                       Page 5


contained over nine hundred ninety-four (994) pounds, over four hundred (400) kilograms, of
marijuana. Additionally, the defendant continued to accept packages even after discovering that
some of them contained marijuana, and she served as bailor for others involved in the drug
trafficking when they were arrested. Despite the defendant’s argument to the contrary, the unique
facts of Sherpa do not mandate a safety valve reduction in this case.
                                    III.   CONCLUSION
       For the foregoing reasons, we AFFIRM the defendant’s conviction and resentencing.